Title: To James Madison from John Francis Mercer, 16 January 1787
From: Mercer, John Francis
To: Madison, James

Dear Sir
Annapolis Jany. 16. 87.
I have written you now my last invitation & that is to come by Annapolis as you go to Phila. Mr. D Carrol who is now with me joins in the request. We are talking Politics—for the Politics of this State have become so confused as to engage the universal attention. They appoint no Deputies to the General Convention this session. That & every other consequential measure is postponed to the next session in March, when they expect that the people will decide on a paper emission—two plans of which are submitted to them, one by the H. of Delegates on loans & another by the Senate of which I approve. Adieu—Good luck to you & call on us at all events. Yrs. with sin[c]ere esteem
John F Mercer
